DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-11 are directed to species non-elected without traverse.  Accordingly, claims 9-11 have been cancelled.

Claims 1 & 12 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 6/26/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/26/2020 is partially withdrawn.  Claims 19-20, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 9-11 are cancelled as stated in Election/Restriction.
Notice of Allowance
Claims 1 & 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lee (US Pub no. 2019/0081090 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: a second ultraviolet light blocking layer disposed between the first barrier layer and the second substrate layer.
Claims 12, 13, & 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Zhang (US Pub no. 2017/0336831 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 12 including: wherein the matrix layer includes an organic material and the first and second barrier layers each include an inorganic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813